Filed 1/24/22 Conservatorship and Estate of Hugh F. CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 Conservatorship of the Estate of
 HUGH F., Deceased.
                                                                          E073854
 PATRICK F. et al., as Coconservators,
 etc.,                                                                    (Super.Ct.No. PRRI1802481)
       Petitioners and Respondents,
 v.                                                                       OPINION
 ELSIE F.,
       Objector and Appellant.



         APPEAL from the Superior Court of Riverside County. Thomas Cahraman and

Kenneth J. Fernandez, Judges. Reversed.

         Timothy Emse for Objector and Appellant.

         No appearance by Petitioners and Respondents.




         
         Judge Cahraman issued the letters of temporary conservatorship and made the
jurisdictional rulings that are at issue in this appeal. The case was then assigned to Judge
Fernandez, who conducted a trial on the ultimate question of whether to appoint a
conservator and who entered the appealable order issuing general letters of
conservatorship.

                                                              1
       Hugh and Elsie F.,1 who were married for more than 50 years, resided in

Brooklyn, New York. 2 In March 2018, while Elsie was in a New York hospital

recovering from a stroke, Patrick and Nichelle brought Hugh to live with them in Corona,

California. Less than six months later, on August 9, 2018, Patrick and Nichelle filed

petitions in the probate court to be appointed coconservators of Hugh’s person and estate.

They alleged Hugh suffered from Alzheimer’s disease and could not care for himself or

take care of his finances, and they alleged Elsie could not care for herself either. The

probate court exercised emergency jurisdiction and issued letters of temporary

conservatorship.

       That December, Elsie objected to the petition for general letters of conservatorship

and argued the probate court lacked jurisdiction under the California Conservatorship

Jurisdiction Act (hereafter the CCJA; Prob. Code, 3 § 1980 et seq.) because Hugh had not

been in California for six continuous months before the petition was filed and California

was not Hugh’s “‘[h]ome state.’” (§ 1991, subd. (a)(2); see § 1993, subd. (a).) She also

filed a competing petition to be appointed conservator of Hugh’s person.




       1 We refer to the parties by their first names to avoid confusion. We mean no
disrespect in doing so. (Estate of O’Connor (2018) 26 Cal.App.5th 871, 875, fn. 2.)

       2 Hugh had two sons from a previous relationship, Patrick and Richard. Hugh
and Elsie had one daughter, Yvonne. Patrick is married to Nichelle, who was appointed
coconservator in this case.

       3 All further statutory references are to the Probate Code unless otherwise
indicated.

                                             2
       Although the probate court agreed California was not Hugh’s home state on the

date Patrick and Nichelle filed their petitions, it concluded the jurisdictional defect had

been cured because California was Hugh’s home state by the time Elsie filed her

competing petition. And, after conducting a jurisdictional hearing (during which a

New York judge participated by telephone), the court concluded California was an

appropriate forum to conduct a trial and determine whether general letters of

conservatorship should issue. At the end of the trial, the court concluded a

conservatorship was needed, appointed Patrick and Nichelle as coconservators of

Hugh’s person and estate, and denied Elsie’s competing petition.

       On appeal from the order issuing general letters of conservatorship, Elsie argues

Judge Cahraman erred by concluding the probate court had home state jurisdiction to

appoint conservators. Hugh died while this appeal was pending, so the conservatorship

of his person and estate terminated by operation of law. (§ 1860, subd. (a); Cal. Rules of

Court, rule 7.1052(b); Conservatorship of Starr (1989) 215 Cal.App.3d 1390, 1394.)

Although we conclude the appeal is moot because we cannot provide Elsie with effective

relief, we exercise our discretion not to dismiss the appeal and to decide the merits

“‘because it raises important issues that are capable of repetition but likely to evade

review.’” (Conservatorship of John L. (2010) 48 Cal.4th 131, 142, fn. 2.)

       We hold that the probate court erred by ruling it acquired home state jurisdiction

to appoint conservators when Elsie filed her competing petition. Properly interpreted, the

CCJA provides that home state jurisdiction exists or does not exist on the date the

conservatorship proceeding is first initiated, and a subsequently filed amended or


                                              3
competing petition cannot cure the lack of home state jurisdiction. Although Judge

Cahraman intimated that the probate court might have jurisdiction to appoint a

conservator on the ground that California was a “‘[s]ignificant-connection state’” (see,

e.g., § 1991, subd. (a)(3)), he made no such finding and reiterated throughout the

proceedings that he had concluded California had home state jurisdiction. Therefore, we

decline to determine whether an alternative basis for jurisdiction is supported by the

record. The orders appointing Patrick and Nichelle coconservators and issuing general

letters of conservatorship are reversed. 4

                                              I.

                    FACTS AND PROCEDURAL BACKGROUND 5

       On August 9, 2018, Patrick and Nichelle filed petitions in the probate court

seeking letters of temporary conservatorship and general letters of conservatorship over

Hugh’s person and estate. The petitions alleged Hugh suffered from Alzheimer’s disease

and could no longer care for himself or understand and manage his finances. In addition,

the petitions alleged Elsie, who resided in New York, suffered a massive stroke and could

not care for herself. With respect to the court’s jurisdiction, the petition for general

letters of conservatorship alleged Hugh was a resident of Riverside County. Proofs of

service were filed with the court indicating Elsie was served by mail with notice of the


       4Considering our disposition, we need not address Elsie’s claim that Judge
Fernandez erred by declining to revisit Judge Cahraman’s jurisdictional rulings.

       5 Because Elsie’s appeal focuses solely on the probate court’s finding that
California had home state jurisdiction to appoint conservators, we need not set forth the
evidence that was presented to support a conservatorship.

                                              4
hearing on the petitions and that she was provided telephonic notice at least 24 hours

before the hearing.

          At a hearing conducted on August 21, 2018, Patrick and Nichelle and an attorney

for Hugh informed the probate court that Hugh owned two adjacent homes in Brooklyn,

New York. Hugh had been living in one of the homes with Elsie and their adult disabled

daughter, Yvonne, and Elsie was collecting rents from the other home. Together, the

homes had an estimated value of $4 million. The court, presided by Judge Cahraman,

found Elsie had received notice of the hearing and that a temporary conservatorship was

necessary, and indicated he was inclined to issue temporary letters with no bond. When

Patrick informed the court that Hugh had come to California on March 27, 2018, Judge

Cahraman stated, “Well, it’s a six-month rule, so I need to find emergency jurisdiction.

You filed before the six months.” The signed order issuing letters of temporary

conservatorship read, in part, “California exercises emergency jurisdiction; temp.

conservatee arrived in Calif. 3/27/18.”

          Elsie appeared at a hearing conducted on October 25, 2018, and objected to the

proposed conservatorship. A New York attorney, who appeared with her but had not yet

been admitted pro hac vice, informed the probate court that no conservatorship

proceeding had been filed in New York. Hugh’s attorney informed the court that he had

no concerns about Hugh being properly cared for by Patrick and Nichelle. Richard, who

was in the courtroom, indicated he had no objection to the proposed conservatorship.

Judge Cahraman ordered that the temporary conservatorship remain in full force and

effect.


                                              5
       On December 6, 2018, Elsie, through local counsel, filed a written objection to the

petition for conservatorship. She accused Patrick and Nichelle of abducting Hugh and

bringing him to California under false pretenses. With respect to the probate court’s

jurisdiction, Elsie indicated she and Hugh had been married for 52 years and always lived

together in Brooklyn, New York. “He is a resident of Brooklyn, in New York, which is

his home state, and all of his friends, real property, and daily living contacts are in New

York.” Elsie objected to the court’s order granting the petition for a temporary

conservatorship and argued the “emergency” that supported the order had been fabricated

by Patrick and Nichelle when they brought Hugh to California without his consent. She

argued the “abduction and hijacking” of Hugh disqualified Patrick and Nichelle from

acting as his coconservators. In addition, she argued the court had no jurisdiction under

section 1993, subdivision (a), to grant the petition for a general conservatorship over

Hugh’s person and estate. And, Elsie argued she did not receive proper telephonic notice

of the prior hearing because Patrick and Nichelle intentionally omitted her correct

telephone number from the proof of service filed with the court. Elsie requested the court

set a contested hearing on the petition. The next day, Elsie filed her own petition for

conservatorship over Hugh’s person. She alleged Hugh was not a California resident and

was only temporarily residing here.




                                              6
       On January 31, 2019, Elsie filed a verified petition requesting the probate court

decline to exercise jurisdiction and to find, pursuant to section 1996, that New York is the

most appropriate forum for the conservatorship proceedings. She once more accused

Patrick and Nichelle of abducting Hugh and bringing him to California without his

consent and argued, inter alia, that the probate court lacked home state jurisdiction under

section 1993 to appoint a conservatorship because Hugh had not been in California for

six continuous months before the petition had been filed. In addition, Elsie indicated she

had been appointed as Hugh’s guardian by a New York court.

       On its own motion, the probate court set a jurisdictional hearing for March 4,

2019, to be conducted jointly with the New York Supreme Court for King County.

Patrick and Nichelle filed an objection to Elsie’s petition to be appointed conservator of

Hugh’s person. The objection addressed Elsie’s claims that Hugh had been abducted but

did not address her argument that the probate court lacked jurisdiction to entertain their

own petition. And, in a declaration filed in support of their objection to Elsie’s request

for a hearing under section 1996, Patrick and Nichelle’s attorney stated, on information

and belief, that Elsie had not yet been appointed as guardian of Hugh, and her petition for

appointment was still pending in the New York court. Elsie’s attorney subsequently

acknowledged the New York petition was still pending.




                                             7
       At the jurisdictional hearing that commenced on March 4, 2019, Judge Cahraman

acknowledged that “California was not yet the home state as of the day [Patrick and

Nichelle] filed” their petitions. Yet, Judge Cahraman indicated Elsie had waited eight

and a half months after Hugh had been brought to California before she objected to the

court’s jurisdiction. The objection had only mentioned the probate court’s jurisdiction

“in passing” and it was not “a special appearance to quash the proceedings.” Judge

Cahraman indicated Patrick and Nichelle could have cured the jurisdictional defect “if

they had filed an amended petition three weeks after [the] initial petition, and we

wouldn’t be having a discussion.” Although they “didn’t do it,” Judge Cahraman

concluded, “Elise cured it for [them] by filing her own petition in California, because

California was, at that point, the home state of the person.” 6

       After further discussion, both Judge Cahraman and the New York judge who

appeared telephonically agreed that California had jurisdiction, and the remainder of the

hearing would be focused on determining which state was the appropriate forum to

decide whether a conservator should be appointed, including deciding whether California

should decline to exercise jurisdiction based on Patrick and Nichelle’s alleged

unjustifiable conduct. On March 27, 2019, Judge Cahraman reiterated he and the New



       6  Judge Cahraman intimated that, even if Elsie had not cured the home state
jurisdictional defect, the probate court might still have jurisdiction to issue general letters
of conservatorship under section 1993, subdivision (b), because “California did have a
significant connection in all of that.” However, he made no specific finding that
jurisdiction existed on that or any other alternative basis, and instead indicated the real
issue was whether “California should defer jurisdiction to New York on the basis that the
more convenient forum is New York.”

                                               8
York judge had already concluded that, although California was not Hugh’s home state

when Patrick and Nichelle filed their petition, Elsie “cured that by filing a petition for

conservatorship in California after the six-month point.” Elsie’s attorney argued that

New York, not California, was Hugh’s home state. 7 Judge Cahraman stated, “But right

here, right now, you’re dealing with a trial court decision that California is the home

state.” After hearing additional arguments, Judge Cahraman found that California was an

appropriate forum to decide whether conservators should be appointed and denied Elsie’s

claim that New York was the more appropriate forum.8

       Trial on the competing petitions for letters of conservatorship was assigned to

Judge Fernandez. At a pretrial conference, Judge Fernandez stated on the record that

Judge Cahraman had already conducted a “jurisdictional trial” and determined

“California was an appropriate forum under Probate Code section 1996.” During the

trial, when a question arose about whether the judge in the New York proceeding was

“waiting to decide what to do because she doesn’t know what’s going to happen in

California,” Judge Fernandez stated, “You know, I don’t need further testimony on that.”

After reviewing the minutes of the jurisdictional hearing, Judge Fernandez said, “[T]he




       7  Although Judge Cahraman had previously highlighted the tardiness of Elsie’s
objection and counterpetition, he expressly found that Elsie had preserved her objection
to the ruling that California was Hugh’s home state.

       8  Elsie does not challenge on appeal Judge Cahraman’s ruling that California was
an appropriate forum (§ 1996) or his ruling that the probate court had not acquired
jurisdiction based on “unjustifiable conduct” by Patrick and Nichelle, such that the court
should decline to exercise jurisdiction (§ 1997, subd. (a)(1)).

                                              9
clear inference from that is that there is a case in New York and they just had a

jurisdictional hearing and it was decided that California would hear the evidence.”

       In her written closing argument, Elsie stated Patrick and Nichelle had filed their

petition “prematurely,” before Hugh had been in California for six months. Although she

did not specifically urge Judge Fernandez to reconsider Judge Cahraman’s ruling that

home state jurisdiction existed, she nonetheless argued that the court should deny Patrick

and Nichelle’s petition because “it was filed irregularly.” Addressing that portion of

Elsie’s written submission, Judge Fernandez stated, “I believe Judge Cahraman made the

ruling on this. So whether you agree with it or not, I don’t believe that’s an issue for me

to decide in this case.” Elsie’s attorney argued, essentially, that his client’s

counterpetition did not cure the fact that Patrick and Nichelle had filed their petition less

than six months after they brought Hugh to California. However, counsel stated, “I’ll

leave that alone for the Court, and if the Court decides not to address it, that’s fine.”

During oral closing arguments, counsel argued, inter alia, that Elsie was not provided

with proper telephonic notice of the hearing on the petition for letters of temporary

conservatorship.

       Judge Fernandez granted Patrick and Nichelle’s petition to be appointed

coconservators of Hugh’s person and estate, issued general letters of conservatorship, and

denied Elsie’s competing petition. On the record, he found Patrick and Nichelle had not

acted out of improper motives when they moved Hugh to California. In addition, Judge

Fernandez found “no fault in Elsie’s delay in filing for conservatorship over her husband.”




                                              10
       Elsie timely appealed. 9

                                                  II.

                                          DISCUSSION

       A.     Although Elsie’s Appeal is Moot, We Exercise Our Discretion to Decide

Her Jurisdictional Challenge.

       As noted, ante, the conservatorship of Hugh’s person and estate terminated when

he died. (§ 1860, subd. (a); Cal. Rules of Court, rule 7.1052(b); Conservatorship of

Starr, supra, 215 Cal.App.3d at p. 1394.) “‘“[T]he duty of this court, as of every other

judicial tribunal, is to decide actual controversies by a judgment which can be carried into

effect, and not to give opinions upon moot questions or abstract propositions, or to

declare principles or rules of law which cannot affect the matter in issue in the case

before it.”’” (Eye Dog Foundation v. State Board of Guide Dogs for the Blind (1967)

67 Cal.2d 536, 541.) In general, an appeal must be dismissed as moot when, through no

fault of the respondent, an event occurs that renders it impossible for the reviewing court




       9  The order issuing general letters of conservatorship to Patrick and Nichelle is
appealable. (Prob. Code, § 1301, subd. (a); Code Civ. Proc., § 904.1, subd. (a)(10)
[appeal may be taken “[f]rom an order made appealable by the Probate Code”];
Conservatorship of D.C. (2019) 39 Cal.App.5th 487, 493.) Judge Cahraman’s interim
jurisdictional rulings were not immediately appealable, but we may review them in this
appeal. (Code Civ. Proc., § 906; see Estate of Sapp (2019) 36 Cal.App.5th 86, 101.)
       Patrick and Nichelle did not file a respondent’s brief. “Therefore, we ‘may decide
the appeal on the record, the opening brief, and any oral argument by the appellant.’
(Cal. Rules of Court, rule 8.220(a)(2).) ‘Nonetheless, [the appellant] still bears the
“affirmative burden to show error whether or not the respondent’s brief has been filed,”
and we “examine the record and reverse only if prejudicial error is found.”’” (City of
Desert Hot Springs v. Valenti (2019) 43 Cal.App.5th 788, 792, fn. 5.)

                                             11
to provide the appellant with effective relief. (Consol. etc. Corp. v. United A. etc.

Workers (1946) 27 Cal.2d 859, 863.)

       We directed Elsie to serve and file a supplemental letter brief and address whether

any purpose would be served by this court deciding the appeal, whether the probate court

had continuing jurisdiction over Hugh’s property, and whether a probate case has been

filed to deal with his estate (and, if so, in what jurisdiction). Although Patrick and

Nichelle did not file a respondent’s brief (see, ante, fn. 9), we invited them to serve and

file a supplemental letter brief addressing the same questions.

       In her letter brief, Elsie argued the appeal is not moot because the probate court

issued general letters of conservatorship over both Hugh’s person and estate, and the

question of the probate court’s jurisdiction remains a live issue because Hugh’s “property

is in New York, . . . a conflict exists with the estate issue,” and she wishes to have Hugh’s

remains returned to New York. In addition, Elsie argued that the probate court’s

jurisdiction over the estate is not terminated by Hugh’s death. Last, she informed this

court that, as far as she knows, a probate case has not been filed with respect to the estate

in any jurisdiction. Patrick and Nichelle did not submit a letter brief.

       “Death of the conservatee does not terminate the probate court’s jurisdiction over

the conservatorship estate. The court retains jurisdiction over the estate ‘for the purpose

of settling the accounts of the guardian or conservator or for any other purpose incident to

the enforcement of the judgments and orders of the court upon such accounts . . . .’

(Prob. Code, § 2630.)” (Conservatorship of O’Connor (1996) 48 Cal.App.4th 1076,

1088-1089, italics omitted; see § 2620, subd. (b).) Moreover, “the conservator has a


                                             12
continuing ‘duty of custody and conservation of the estate’ after the conservatee’s death

‘pending the delivery thereof to the personal representative of the . . . conservatee’s estate

or other disposition according to law.’ (Prob. Code, § 2467, subd. (a).) The Probate

Code also expressly recognizes that, notwithstanding termination of the conservatorship,

the conservator nevertheless retains those powers that are necessary to perform this duty.

(Prob. Code, § 2467, subd. (b).)” (Conservatorship of O’Connor, at p. 1089; see § 2623,

subd. (a)(5); Cal. Rules of Court, rules 7.1052(c), 7.1054.)

       In addition, “[u]pon the death of the . . . conservatee, the . . . conservator may

contract for and pay a reasonable sum for the expenses of the last illness and the

disposition of the remains of the deceased . . . conservatee, and for unpaid court-approved

attorney’s fees, and may pay the unpaid expenses of the . . . conservatorship accruing

before or after the death of the . . . conservatee, in full or in part, to the extent reasonable,

from any personal property of the deceased . . . conservatee which is under the control of

the . . . conservator.” (§ 2631, subd. (a).)

       A finding that the probate court lacked jurisdiction to appoint a conservator in the

first place will not provide Elsie with effective relief. Even if this court were to reverse

the order issuing general letters of conservatorship, Patrick and Nichelle will still be

obligated by law to submit their final accounts and to deliver Hugh’s estate to his

personal representative (whoever that may be), and the probate court will still be

obligated to oversee those tasks. And, whether the probate court has jurisdiction to




                                               13
entertain a petition to probate Hugh’s will and other questions10 will have to be addressed

in that court in the first instance.

       Nonetheless, although the appeal is technically moot, we will exercise our

discretion to address Elsie’s jurisdictional challenge “‘because it raises important issues

that are capable of repetition but likely to evade review.’” (Conservatorship of John L.,

supra, 48 Cal.4th at p. 142, fn. 2.)

       B.      The Probate Court’s Jurisdiction over Adult Conservatorships.

       Inter alia, the probate court may (1) appoint a conservator of the person for a

person who is unable to provide for their personal needs for physical health, food,

clothing, or shelter (§ 1801, subd. (a)), (2) appoint a conservator of the estate for a person

who is substantially unable to manage their personal finances or resist fraud and/or undue

influence (§ 1801, subd. (b)), or (3) appoint a conservator of both the person and the

estate (§ 1801, subd. (c)).

       With some exceptions not applicable here, the probate court’s jurisdiction over

adult conservatorships is governed by the CCJA. (§ 2200, subd. (b); see § 1981

[exceptions].) Enacted in 2014 (Stats. 2014, ch. 553, § 20), the CCJA is California’s

variation of the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act



       10  For example, the probate court will have to decide whether Elsie may demand
the return of Hugh’s remains to New York. The record on appeal contains a power of
attorney executed in 2015, in which Hugh named Richard as his health care proxy.
Unless the court determines the power of attorney is ineffective, it appears that Richard,
not Elsie, has the right to control the disposition of Hugh’s final remains. (Health & Saf.
Code, § 7100, subd. (a)(1); Prob. Code, § 4683, subd. (b)(3).) We express no opinion
here on the proper resolution of that issue.

                                             14
(UAGPPJA). (§ 1980, subd. (a); see Recommendation: Uniform Adult Guardianship

and Protective Proceedings Jurisdiction Act (Dec. 2013) 43 Cal. Law Revision Com.

Rep. (2013) p. 93.) The UAGPPJA (and, by extension, the CCJA) was adopted, in part,

to provide a mechanism for resolving disputes and uncertainty about what state has

jurisdiction to appoint a conservator in a particular case. 11 (8A West’s U. Laws Ann.

(2021) UAGPPJA (2007), prefatory note, p. 4; 43 Cal. Law Revision Com. Rep. at p.

118.)

        The CCJA provides the exclusive basis for determining whether a probate court of

this state or the court of another state has jurisdiction to appoint a conservator of the

person, the estate, or the person and the estate. (§ 1992.) Once the probate court’s

jurisdiction to appoint a conservator is established, that court “has exclusive and

continuing jurisdiction over the proceeding until it is terminated by the court or the

appointment expires by its own terms.” (§ 1995.)

        The probate court has jurisdiction to appoint a conservator if this is the proposed

conservatee’s home state. (§ 1993, subd. (a).) “‘Home state’ means the state in which

the proposed conservatee was physically present, including any period of temporary

absence, for at least six consecutive months immediately before the filing of a petition for

a conservatorship order, or, if none, the state in which the proposed conservatee was

physically present, including any period of temporary absence, for at least six consecutive



        11
         Every state except Florida, Kansas, Michigan, and Texas has adopted the
UAGPPJA. The District of Columbia and the Virgin Islands have also adopted it.
(8A West’s U. Laws Ann., supra, pp. 2-3.)

                                              15
months ending within the six months prior to the filing of the petition.” (§ 1991,

subd. (a)(2).)

       If this is not the proposed conservatee’s “home state,”12 the probate court has

jurisdiction to appoint a conservator if this “is a significant-connection state”13 and: (1)

the proposed conservatee has no “home state” (§ 1993, subd. (b)); (2) the proposed

conservatee has a “home state” but that state expressly declined to exercise jurisdiction

because California is the most appropriate forum (id., subd. (c)); or (3) no

conservatorship petition is pending in the proposed conservatee’s “home state” or in

another “significant-connection state,” no objection is made to the probate court’s

jurisdiction by a person entitled to notice of the proceeding, and the probate court

concludes California is an appropriate forum (id., subd. (d); see § 1996).

       Next, if this is not the proposed conservatee’s home state or a significant-

connection state, the probate court has jurisdiction to appoint a conservator only if the

proposed conservatee’s home state and all significant-connection states have declined to

exercise jurisdiction and concluded California is the most appropriate forum, and

jurisdiction here comports with the state and federal constitutions. (§ 1993, subd. (e).)



       12   If this was not the proposed conservatee’s home state on the date the petition
was filed, the petitioner is required to comply with this state’s notice requirements and
provide notice to any persons who would be entitled to notice had the proceeding been
initiated in the proposed conservatee’s home state. (§ 1998.)

       13 “‘Significant-connection state’ means a state, other than the home state, with
which a proposed conservatee has a significant connection other than mere physical
presence and in which substantial evidence concerning the proposed conservatee is
available.” (§ 1991, subd. (a)(3).)

                                             16
When determining what other states, if any, are significant-connection states for purposes

of jurisdiction under section 1993, subdivision (e), the court must consider: “(1) The

location of the proposed conservatee’s family and other persons required to be notified of

the conservatorship proceeding. [¶] (2) The length of time the proposed conservatee at

any time was physically present in the state and the duration of any absence. [¶] (3) The

location of the proposed conservatee’s property. [¶] [And] (4) [t]he extent to which the

proposed conservatee has ties to the state such as voting registration, state or local tax

return filing, vehicle registration, driver’s license, social relationship, and receipt of

services.” (§ 1991, subd. (b).)

       Last, the probate court has special jurisdiction to: (1) appoint a temporary

conservator in an emergency14 for a person who is physically present here; (2) appoint a

conservator with respect to real or tangible property located within the state; or

(3) appoint a conservator under a provisional order transferring a proceeding here from

another state. (§ 1994; see § 1993, subd. (f).) Generally, appointment of a temporary

conservatorship over a person who is merely physically present in this state expires no

later than 30 days after the appointment. (§ 2257, subd. (a)(2); see § 1994, subd. (a)(1).)

       Even if the probate court has jurisdiction under section 1993 to appoint a

conservator, it may decline to exercise jurisdiction if it concludes another state is the

more appropriate forum. (§ 1996, subd. (a)(1).) In addition, if the probate court


       14  “‘Emergency’ means a circumstance that likely will result in substantial harm
to a proposed conservatee’s health, safety, or welfare, and for which the appointment of a
conservator of the person is necessary because no other person has authority and is
willing to act on behalf of the proposed conservatee.” (§ 1991, subd. (a)(1).)

                                               17
determines it acquired jurisdiction to appoint a conservator through a party’s unjustifiable

conduct, it may, inter alia, decline to exercise jurisdiction and assess reasonable expenses

and fees against that party. (§ 1997, subds. (a)(1), (b).)

       C.     Standard of Review of Jurisdictional Findings Under the CCJA.

       In her brief, Elsie argues this court should review the probate court’s jurisdictional

findings for abuse of discretion. She has cited no published authority for the appropriate

standard of review for jurisdictional rulings under the CCJA, and we have found none.

The drafters of the CCJA relied, in part, on the similar Uniform Child Custody

Jurisdiction and Enforcement Act (UCCJEA; Fam. Code, § 3400 et seq.). For example,

the definition of home state in section 1991, subdivision (a)(2) “is derived from but

differs in a couple of respects from the definition of the same term” in the UCCJEA.

(Cal. Law Revision Com. com., 52A pt. 2 West’s Ann. Probate Code (2016 ed.) foll.

§ 1991, p. 17.)15 Therefore, it is appropriate to look to cases under the UCCJEA for

guidance here.




       15   “‘Because the official comments of the California Law Revision Commission
“are declarative of the intent not only of the draftsman of the code but also of the
legislators who subsequently enacted it” [citation], the comments are persuasive, albeit
not conclusive, evidence of that intent.’” (Metcalf v. County of San Joaquin (2008)
42 Cal.4th 1121, 1132.)
        In addition, when interpreting provisions of the CCJA, we may treat as persuasive
authority the comments of the Uniform Laws Commissioners on identical or similar
provisions of the UAGPPJA. (See § 2, subd. (b) [“A provision of this code, insofar as it
is the same in substance as a provision of a uniform act, shall be so construed as to
effectuate the general purpose to make uniform the law in those states which enact that
provision.”].)


                                             18
       As this court has previously held, “when the facts are contested, a trial court’s

jurisdictional finding under the UCCJEA is reviewed under the deferential substantial

evidence standard. [Citations.] When conducting a substantial evidence review, we must

review the entire record in the light most favorable to the prevailing party, resolve all

conflicts in the evidence in favor of the ruling or judgment being reviewed, and indulge

all reasonable inferences in support of the [trial] court’s findings. [Citation.] The [trial]

court’s resolution of conflicts in the evidence and credibility assessments are binding on

this court.” (Schneer v. Llaurado (2015) 242 Cal.App.4th 1276, 1286-1287, fn. omitted.)

“When the facts are uncontested, the ultimate determination of jurisdiction is a question

of law we review de novo.” (Id. at p. 1286, fn. 5.) Under either standard of review, this

court is not free to reweigh the jurisdictional facts.16 (Id. at pp. 1283-1287 & fn. 5.)

Questions of statutory interpretation are reviewed de novo. (Id. at p. 1287.)

       We are persuaded that the standards of review applicable to the UCCJEA should

apply here. The basic facts bearing on the probate court’s jurisdiction were not contested

below, and for obvious reasons are not in dispute on appeal either. Moreover, the probate

court’s jurisdictional finding, in this case, was based on the court’s interpretation of the

CCJA. Therefore, we review the question of the probate court’s jurisdiction de novo.

(Schneer v. Llaurado, supra, 242 Cal.App.4th at pp. 1286-1287 & fn. 5.)


       16 Citing the California Constitution, article VI, section 11, subdivision (c), and
section 909 of the Code of Civil Procedure, Elsie argues this court is empowered to make
its own determinations of fact and to take additional evidence. (See Cal. Rules of Court,
rule 8.252(b), (c).) But that “‘authority should be exercised sparingly.’” (In re Zeth S.
(2003) 31 Cal.4th 396, 405.) We find no “‘exceptional circumstances’” (ibid.) that
would justify exercising that authority in this case.

                                              19
       D.     The Probate Court Erred by Concluding It Had Home State Jurisdiction.

       As Judge Cahraman acknowledged, there is no question California was not Hugh’s

home state when Patrick and Nichelle filed their petitions. Hugh was brought to

California on March 27, 2018, and he had not yet been here “for at least six consecutive

months immediately before” Patrick and Nichelle filed their petitions on August 9, 2018.

(§ 1991, subd. (a)(2).) Nonetheless, Judge Cahraman concluded Patrick and Nichelle

could have cured the lack of home state jurisdiction by filing an amended petition after

Hugh had been in California for six continuous months. And, because Elsie filed her

competing petition to be appointed conservator in December 2018—after Hugh had been

here for more than eight continuous months—Judge Cahraman concluded she cured the

defect for them. Judge Cahraman’s finding of home state jurisdiction, in this case, is

sound only if the phrase “a petition for a conservatorship order” in section 1991,

subdivision (a)(2), is interpreted broadly to include the first petition that commenced the

proceeding and a subsequently filed one. For the following reasons, we conclude only

the first petition may be considered.

       When interpreting statutes, “‘[w]e begin by examining the statutory language,

giving the words their usual and ordinary meaning. If there is no ambiguity, the plain

meaning of the language governs.’” (Conservatorship of Presha (2018) 26 Cal.App.5th

487, 496.) We must give statutes a fair and reasonable interpretation with due regard for

the language used and the Legislature’s purpose. (Conservatorship of Angela D. (1999)

70 Cal.App.4th 1410, 1420.)




                                             20
       “‘If the statutory language permits more than one reasonable interpretation, courts

may consider other aids, such as the statute’s purpose, legislative history, and public

policy.’ [Citation.] The wider historical circumstances of a law’s enactment may assist

in ascertaining legislative intent, supplying context for otherwise ambiguous language.”

(Busker v. Wabtec Corp. (2021) 11 Cal.5th 1147, 1157-1158.) In addition, we may

consider how similar statutory schemes have been interpreted. “‘“[S]tatutes should be

construed in light of one another [citations] and . . . when statutes are in pari materia

similar phrases appearing in each should be given like meanings.”’ [Citation.] ‘Two

“‘[s]tatutes are considered to be in pari materia when they relate to the same person or

thing, to the same class of person[s or] things, or have the same purpose or object.’”’”

(People v. Tran (2015) 61 Cal.4th 1160, 1168.)

       As indicated, ante, a proposed conservatee’s home state is where he or she was

physically present “for at least six consecutive months immediately before the filing of a

petition for a conservatorship order . . . .” (§ 1991, subd. (a)(2).) What constitutes “a

petition for a conservatorship order” (ibid.) for purposes of home state jurisdiction under

section 1993, subdivision (a), is ambiguous in a case such as this. Does it apply solely to

the first petition or does it include a later filed amended petition and/or a competing

petition filed by an objector? The statutory scheme does not provide a clear answer.

Conservatorship proceedings are initiated when the proposed conservator files a

“petition” (§§ 1820, 1821),17 which is defined broadly to mean “an application or request


       17See California Rules of Court, rule 7.1050(a); Judicial Council Forms, forms
GC-111, GC-310.

                                             21
in the nature of a petition.” (§ 1430.) Patrick and Nichelle’s original petitions and

Elsie’s competing petition satisfy those general criteria.

       The available legislative history is not determinative either. The Legislature

intended that home state jurisdiction to appoint a conservator has priority over other

bases of jurisdiction. (Cal. Law Revision Com. com., 52A pt. 2 West’s Ann. Probate

Code, supra, foll. § 1993, p. 20 [“home state” jurisdiction is first in “a three-level priority

for determining which state has jurisdiction”]; 43 Cal. Law Revision Com. Rep. at p. 118

[“home state” jurisdiction is “[a]t the top of the [three-tier] hierarchy” established by the

UAGPPJA].) And, the six-month residency requirement for home state jurisdiction

under section 1993, subdivision (a), “is fulfilled or not on the date the petition is filed.”

(Cal. Law Revision Com. com., 52A pt. 2 West’s Ann. Probate Code, supra, foll. § 1993,

p. 20.) But, nothing in the legislative history of the CCJA clearly indicates the

Legislature intended that a probate court’s determination of home state jurisdiction

cannot take into consideration an amended or competing petition filed later.

       However, as we did for the standard of review, we find it useful to consider the

similarly worded UCCJEA when interpreting home state. As already stated, ante, the

CCJA’s definition of home state was modeled on the UCCJEA. (Cal. Law Revision

Com. com., 52A pt. 2 West’s Ann. Probate Code, supra, foll. § 1991, p. 17.) For

purposes of the UCCJEA, a home state is the state in which the child lived “for at least

six consecutive months immediately before the commencement of a child custody

proceeding.” (Fam. Code, § 3402, subd. (g).) “‘Commencement’ means the filing of the

first pleading in a proceeding.” (Id., at § 3402, subd. (e), italics added.) The courts have


                                              22
long interpreted the UCCJEA (and its predecessor) to mean what it says: subject matter

to make an initial child custody determination either exists or does not exist when the

relevant proceeding is commenced. (See, e.g., A.M. v. Superior Court (2021)

63 Cal.App.5th 343, 350; In re Aiden L. (2017) 16 Cal.App.5th 508, 516; Schneer v.

Llaurado, supra, 242 Cal.App.4th at p. 1287; Ocegueda v. Perreira (2015)

232 Cal.App.4th 1079, 1084; Brewer v. Carter (2013) 218 Cal.App.4th 1312, 1316-1317;

In re Marriage of Nurie (2009) 176 Cal.App.4th 478, 491; In re Marriage of Newsome

(1998) 68 Cal.App.4th 949, 956; Adoption of Zachariah K. (1992) 6 Cal.App.4th 1025,

1035; Plas v. Superior Court (1984) 155 Cal.App.3d 1008, 1015, fn. 5.) If the rule were

otherwise, an absconding parent would be encouraged to purposefully delay the

proceeding “to gain time to establish significant contact with the state.” (Plas, at p. 1015,

fn. 5.)

          Child custody issues governed by the UCCJEA arise in various forms of

proceedings (see Fam. Code, § 3402, subd. (d) [defining “‘Child custody proceeding’”]),

so the drafters of that act were obviously careful to use broad language when grounding

home state jurisdiction on the first pleading filed in the proceeding (id. at subds. (e), (g)).

In contrast, a proceeding to appoint a conservator may only be commenced by filing a

petition (Prob. Code, §§ 1820, 1821), so the drafters of the CCJA had no need to use the

more generic first pleading. Nonetheless, the same policy concerns under the UCCJEA

apply in this context. Unless the CCJA is interpreted to require that home state

jurisdiction exists or does not exist on the date a conservatorship proceeding is first

commenced—i.e., when the first petition to appoint a conservator is filed—parties will be


                                              23
encouraged to purposely delay the proceeding until the proposed conservatee has resided

in the state for six consecutive months and then file an amended or competing petition.18

Such a result will frustrate, not advance, one of the principal purposes of the CCJA—to

resolve uncertainty about what state has jurisdiction to appoint a conservator. (8A West’s

U. Laws Ann., supra, UAGPPJA (2007), prefatory note, p. 4; 43 Cal. Law Revision

Com. Rep. at p. 118.)

       Therefore, we conclude the most reasonable interpretation of home state under

section 1991, subdivision (a)(2), that comports with the purposes of the CCJA, is that the

proposed conservatee must have resided in California for at least six continuous months

on the date the first petition to appoint a conservator is filed. Because Hugh had not been

physically present in California for at least six continuous months on the date Patrick and

Nichelle filed their petitions, we must conclude the probate court erred when it ruled the

court had home state jurisdiction.




       18 To repeat, Judge Fernandez expressly found that Patrick and Nichelle had not
acted out of improper motives when they moved Hugh to California and that Elsie had
not been at fault when she delayed in filing her own petition, and nothing in this opinion
should be construed to imply we conclude either party acted improperly.

                                            24
                                            III.

                                      DISPOSITION

       The orders appointing Patrick and Nichelle coconservators and issuing general

letters of conservatorship are reversed. Elsie shall recover her costs on appeal. (Cal.

Rules of Court, rule 8.278(a)(2).)

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               McKINSTER
                                                                                          J.
We concur:


RAMIREZ
                       P. J.


SLOUGH
                          J.




                                            25